Citation Nr: 9919498	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUE

Whether the veteran's claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for periodontal 
disease with tooth and bone loss, bilateral hearing loss, 
tinnitus, tachycardia, and a skin disorder, claimed to have 
been caused by VA prescription medication, is well grounded.



REPRESENTATION

Veteran represented by:	James E. Bicknell, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to March 
1963.

During an August 1998 RO hearing and an April 1999 
videoconference hearing before the undersigned Member of the 
Board of Veterans' Appeals (Board), the veteran presented 
testimony relevant to an attempt to reopen a previously-
denied claim for entitlement to service connection for a 
psychiatric disorder.  Because no action has been taken by 
the RO with regard to this attempt to reopen the claim for 
this benefit, which was previously denied in December 1965, 
the Board lacks jurisdiction over it and will address it no 
further herein.  It is therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The May 1997 physician's statement to the effect that the 
veteran suffered a rash, dry mouth leading to gum disease, 
rapid pulse, and possible hearing loss as a result of taking 
various medications serves to render the veteran's claim 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for periodontal disease with 
tooth and bone loss, bilateral hearing loss, tinnitus, 
tachycardia, and a skin disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was prescribed several different 
medications, including Amitriptyline, Nortriptyline, Elavil, 
and quinine, by the VA for the treatment of various 
disabilities throughout the 1980s and 1990s.  He asserts that 
he developed allergic reactions to these medications and 
consequently suffered various disabilities including 
periodontal disease with tooth and bone loss, bilateral 
hearing loss, tinnitus, tachycardia, and a skin disorder.  He 
therefore requests disability compensation for these 
disabilities as caused by VA treatment.


Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's December 1995 claim, 
which were filed before October 1, 1997, must be adjudicated 
under the statutory provisions in effect when Gardner was 
reviewed by the Supreme Court, and under the regulatory 
provisions promulgated by the VA on March 16, 1995.  Thus, 
the standards set forth in the 1995 regulations appear to be 
the appropriate standards under which this appeal should be 
reviewed. 

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim predicated upon 38 U.S.C.A. § 1151 to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury due to VA medical 
examination or treatment (lay or medical evidence); and of a 
nexus between the VA medical treatment and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Facts and analysis

Medical evidence reflecting VA treatment during the time 
period at issue is of record and has been reviewed.  The 
veteran has been treated by the VA for multiple health-
related complaints.  Among others, he has been prescribed 
amitriptyline, nortriptyline, Elavil, and quinine for the 
treatment of various disabilities.  

Dental records reveal that the veteran's teeth were deemed 
"unrestorable" with very advanced periodontal disease in 
August 1995.  In September 1995, all his teeth were 
surgically extracted.  Dentures were fabricated in October 
1995 and fitted into his mouth in November 1995.  There is 
nothing in the treatment records indicating a relationship 
between any prescription medication and the loss of the 
veteran's teeth.

Treatment records reflect that the veteran suffers from 
bilateral hearing loss and tinnitus.  A February 1996 ear, 
nose, and throat clinic report shows that there was a 
questionable conductive component to the veteran's hearing 
loss, secondary to otosclerosis.  A notation in the margin of 
this report indicates that the veteran reported having 
stopped taking all medication in 1995.  According to the 
report of a November 1997 VA audiometric examination, the 
veteran reported having experienced a gradual hearing loss 
over the previous four years, as well as tinnitus in both 
ears.  The results of audiometric testing were interpreted as 
showing moderately severe right ear hearing loss and moderate 
left ear hearing loss.  The examination report does not 
contain any comment regarding the veteran's medication 
history, however.

Episodes of tachycardia, or increased pulse rate, are well-
documented throughout the veteran's claims file.  It appears 
that the veteran's treating physicians felt that a 
relationship between tachycardia and various medications may 
have been plausible, as records dated in 1994 and 1995 
reflect that his medications were changed and adjusted 
several different times in response to concerns about 
tachycardia.  

Episodes of skin rashes are well-documented in the veteran's 
medical records as well.  In August 1995, the veteran 
reported for treatment for a dark, pigmented, plaque-like 
rash.  Notes indicate that the veteran reported taking 
multiple medications, and that rash appeared chronic and may 
have been fungal in nature.  The plan was to refer the 
veteran to dermatology to rule out fungal skin, such as tinea 
versicolor.  An entry several weeks later indicates that the 
veteran was deemed to have been allergic to quinine.  A 
dermatology clinic note dated in October 1995 shows that the 
veteran provided a history of having a rash caused by a 
quinine allergy, but that when he stopped taking quinine, the 
rash cleared.  Upon physical examination at that time, no 
rash was seen.  The dermatologist provided a diagnostic 
impression of "rule out drug reaction to quinine by 
history."  A second skin rash episode is documented in a 
July 1997 primary care clinic record.  The assessment was an 
allergic rash/contact dermatitis.  The veteran was given 
calamine lotion for the rash, instructed to discontinue 
taking high doses of Vitamin E, and referred to an allergy 
specialist.  

Overall, many references in the veteran's VA treatment 
records reflect his repeated concerns that he had been 
prescribed the wrong medications and that his prescription 
medications were causing him to have many different problems.  
In November 1994, a cardiology clinic note indicates that the 
"patient traces tachycardia to TCA [tri-cyclic 
antidepressants]-consider change to another class of drug."  
A January 1995 outpatient clinic note indicates that the 
veteran had recently developed pain in his right breast 
nipple.  The diagnostic impression was of right breast 
tenderness probably secondary to tri-cyclic antidepressants.  
The veteran was instructed to discontinue taking 
nortriptyline gradually over the following week.  A telephone 
contact report dated in May 1995 shows that the veteran 
discontinued taking a medication called "proponol" on his own 
because he felt it was making his pulse go up.  A February 
1996 ophthalmologic note shows that the veteran complained of 
decreased visual acuity which he felt was certainly caused by 
amitriptyline.  Upon examination, no ocular pathology was 
noted, and malingering on the veteran's part was suspected.  
A February 1996 mental health clinic record shows that the 
veteran was described as mildly anxious but preoccupied with 
somatic complaints involving an elevated pulse, and changes 
in his hearing acuity.

A May 1997 report of an outpatient clinic visit contains the 
following doctor's statement:  "Patient has severe side 
effects from quinine (rash), amitriptyline (breast 
enlargement, dry mouth leading to gum disease) and rapid 
pulse from tricyclics.  Patient was also on multiple drugs at 
one time, and the combination of drugs may have contributed 
to side effects, including hearing."  (sic).  The concluding 
diagnostic assessment was of multiple drug side effects and 
allergies.

The RO sought a dental opinion regarding the cause of the 
veteran's gum disease and subsequent teeth extractions.  A 
November 1997 examination report provides a diagnosis of 
"periodontal disease with tooth loss."  The examiner noted 
that the veteran believes this teeth were lost because of a 
reaction to medications, including quinine, Elavil, baclofen, 
and salicylates.  However, the examiner opined that the 
etiology of the veteran's gum and teeth problems was most 
likely poor oral hygiene and tobacco use, and that 
medications did not appear to have contributed directly to 
the tooth loss.

A VA pharmacy practice resident conducted medical research 
regarding the effects of amitriptyline and quinine and 
provided the following opinion:  

High frequency hearing loss is a rare and 
mild adverse effect seen with chronic or 
toxic doses of quinine, and has been 
found to be reversible with 
discontinuation of the drug.  
Amitriptyline is associated with 
anticholinergic side effects of dry mouth 
and decreased salivation, which has been 
associated with an increased risk of the 
development of dental caries.  
Tachycardia has been reported to be an 
adverse effect seen with toxic doses of 
amitriptyline, although no specific case 
reports exist to support this claim.

The veteran underwent a VA medical examination in November 
1997 as well.  In the medical history portion of the report, 
the examiner noted that the veteran had had a rapid pulse 
since 1992, that initially it was thought the increased pulse 
rate was due to medications, but that the problem continued 
even after all the medications were discontinued.  The 
examiner provided an addendum to the examination report in 
May 1998.  In the addendum, the examiner noted that the 
veteran was not currently tachycardic and there was no 
evidence to support the contention that the veteran had any 
chronic pathologic cardiac disorder related to amitriptyline 
usage.  Furthermore, there was insufficient clinical evidence 
to warrant a diagnosis of any chronic cardiac disorder.  The 
examiner made reference to the VA pharmacy opinion quoted 
above and explained that tinnitus and hearing loss due to 
quinine and/or amitriptyline is self-limited and resolves 
with discontinuance of the medication.  Similarly, he stated 
that tachycardias can be seen in patients treated with 
amitriptyline, but that this phenomena is also self-limited 
and resolves with medication withdrawal.  The examiner 
concluded that it was unlikely any tachycardia, tinnitus or 
hearing loss was permanently caused or permanently aggravated 
by medications the veteran received.

During an August 1998 hearing before a hearing officer at the 
RO and an April 1999 videoconference hearing before the 
undersigned Member of the Board, the veteran provided sworn 
testimony about the disabilities at issue and his belief that 
they are due to the medications he had been prescribed over 
the years.  He stated that although he has stopped taking the 
medications that caused his problems, he still experiences 
symptoms of decreased hearing acuity, tinnitus, tachycardia, 
and a skin rash.  He also described some of the problems he 
was having with his dentures and getting them properly fitted 
at the VA dental laboratory.  

As set forth above, in order for a claim predicated upon 
38 U.S.C.A. § 1151 to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  For purposes of 
clarity, in this admittedly confusing case, the Board will 
analyze each element of the Caluza test separately.

There is no question that the veteran has had all his teeth 
removed on account of periodontal disease and that he wears a 
complete set of dentures.  It does not appear that he has 
suffered any bone loss in connection with the periodontal 
disease and the removal of his teeth, however.  The evidence 
confirms the presence of moderately severe right ear hearing 
loss and moderate left ear hearing loss, as well as bilateral 
tinnitus.  

Whether the veteran has current and chronic tachycardia is 
not as clear.  According to the May 1998 VA examination 
addendum, the veteran was not "currently tachycardic" and 
there was insufficient clinical evidence to warrant a 
diagnosis of any chronic cardiac disorder.  Earlier medical 
evidence documents the presence and diagnosis of tachycardia, 
however.  Because a lesser evidentiary burden applies to the 
question of whether the claim for compensation benefits for 
tachycardia is well grounded than to the question of whether 
compensation benefits for tachycardia are warranted, the 
Board is satisfied with this preliminary showing of the 
existence of tachycardia, despite the conflicting evidence.  
Especially in light of the medical complexity of this 
question, additional inquiry into the presence of tachycardia 
will be appropriate when the veteran's claim is reviewed on 
the merits.

Similarly, whether the veteran has a current and chronic skin 
rash is questionable.  The veteran testified that he has 
suffered from a constant skin rash over the past few years.  
While the veteran's sincerity in testifying was clear, since 
he is not a medical expert, he is not competent to express an 
authoritative opinion regarding either his current medical 
condition or any questions regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is, 
however, competent to testify as to the presence of a 
disability such as a skin rash, which is presumably readily 
noticeable even without the benefit of medical expertise.  
Although his testimony that he has had a constant skin rash 
appears to conflict with medical evidence contained in the 
record, for purposes of determining whether the claim is well 
grounded, his testimony must be presumed to be truthful 
unless it is inherently incredible or the matter is beyond 
the competence of the party so testifying.  King v. Brown, 
5 Vet. App. 19 (1993).  Thus, the Board holds that the 
existence of a skin rash has been established for the sole 
purpose of determining whether the claim is well grounded.

A medical opinion does not necessarily have to be expressed 
in terms of certainty in order to serve as the basis for a 
well-grounded claim.  Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  Both the VA pharmacological opinion and the May 1997 
physician's opinion support the veteran's claim that his gum 
disease and subsequent teeth loss could have had their 
inception with the medications prescribed by the VA.  The May 
1997 medical treatment note shows that a VA medical doctor 
felt the veteran's hearing loss, tachycardia, and skin rash 
also may have been caused by quinine and amitriptyline, plus 
a combination of prescription medications.  These two pieces 
of medical evidence, in conjunction with the treatment 
records which confirm that the veteran actually had been 
prescribed the medications at issue, serve to satisfy the 
last two elements of the Caluza test, regarding incurrence 
and a nexus.  38 U.S.C.A. § 5107(a).  

The Board therefore holds that the veteran has presented a 
well-grounded claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for periodontal disease with 
tooth loss, bilateral hearing loss, tinnitus, tachycardia, 
and a skin disorder, claimed to have resulted from VA 
prescription medication. 


ORDER

The veteran's claim for entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for periodontal disease with tooth 
and bone loss, bilateral hearing loss, tinnitus, tachycardia, 
and a skin disorder, claimed to have resulted from VA 
prescription medication is well grounded.


REMAND

The RO has denied the veteran's claim on the basis that it 
was not well grounded, and has not yet reached the merits of 
the claim.  Because the Board has held the veteran's claim to 
be plausible and thus well grounded, the RO must now perform 
an initial review of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this particular case, the 
veteran has not been provided with the substance of the laws 
and regulations regarding 1151 claims or the opportunity to 
present argument regarding the merits of the claim.

Once a well grounded claim has been presented, the 
credibility of the evidence presented is no longer presumed, 
and adjudicators have a responsibility to evaluate the 
credibility and the probative weight of all the evidence for 
and against the claim.  King, supra.  Upon remand, the RO 
will have to perform an explicit weighing of the probative 
value of each pertinent piece of evidence both for and 
against the veteran's claim.  

In so doing, the RO may determine that additional evidentiary 
development is appropriate and indeed, required, as the VA 
has a duty to assist veterans in developing well-grounded 
claims.  38 U.S.C.A. § 5107(a).  For example, the veteran has 
most likely continued to seek medical treatment during the 
time period in which his appeal to the Board has been 
pending.  Recent medical evidence could prove helpful in 
determining whether the veteran has current chronic 
disabilities involving tachycardia and a skin disorder.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  If the veteran has received any 
medical treatment from non-VA sources, he is hereby notified 
that he should provide concrete data as to time, place and 
identity of these medical providers, if he wishes the RO to 
consider this information in conjunction with his claim for 
VA benefits.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

For purposes of clarity, the Board wishes to highlight a 
legal issue which may be important in the RO's initial 
adjudication of this case.  Under the VA benefits system 
constructed by Congress, dental disabilities are treated 
differently than medical disabilities.  Governing regulation 
specifically provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
38 C.F.R. § 4.149.  The provision of VA dental treatment is 
governed by 38 U.S.C.A. § 1712 and 38 C.F.R. §§ 17.161, 
17.162.  

Whether compensation benefits under 38 U.S.C.A. § 1151 may be 
paid for dental disabilities such as the loss of teeth, or 
whether § 1151 can serve as the basis for entitlement to VA 
dental treatment does not appear to be clearly defined by 
statute or regulation and has not been explicitly addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) or the VA General Counsel as of this writing.  In 
various precedential opinions, the VA General Counsel has 
explained that benefits granted under the provisions of 
38 U.S.C.A. § 1151 are not exactly the same in scope as 
benefits granted by virtue of service connection under 
38 U.S.C.A. §§ 1110 or 1131.  See:  VAOGCPREC 75-90 (O.G.C. 
Prec. 75-90); VAOGCPREC 80-90 (O.G.C. Prec. 80-90); VAOGCPREC 
100-90 (O.G.C. Prec. 100-90); VAOGCPREC 3-96; VAOGCPREC 13-
96, and VAOGCPREC 24-97.  Whether a dental disability caused 
by VA medical treatment is analogous to a dental disability 
which was incurred or aggravated in the line of duty in the 
active military, naval, or air service is a question which 
has not yet been answered in veterans' benefits 
jurisprudence, however.  Thus, upon remand, the RO may be 
dealing with a case of first impression and as such, should 
provide a clear and complete explanation of the decision 
reached to facilitate appellate review.  In connection with 
this analysis, the RO also may wish to consider whether the 
law rather than the evidence pertaining to the veteran's 
dental disabilities is dispositive, and whether the claim 
should be denied because of the lack of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file, as 
well as any private medical records he 
identifies as relevant.

2.  If additional evidentiary or 
procedural development, such as obtaining 
additional VA medical examination and/or 
opinions, is deemed appropriate at this 
point, such development should be 
accomplished.  The RO should then review 
the record, explicitly weighing the 
probative value of the pertinent 
evidence.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case, 
including a recitation of the applicable 
laws and regulations, and given the 
opportunity to submit additional evidence 
and argument if they desire.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.  However, while this case is in remand status, 
he is free to submit additional evidence and argument on the 
questions at issue if he desires.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



 

